 



Exhibit 10.4

TRANSFER AGREEMENT
(For Transfers of “Unrestricted” Shares of Accenture SCA)

     This Transfer Agreement, dated as of April 1, 2005 (this “Agreement”) among
Accenture SCA, a Luxembourg société en commandite par actions (“Accenture SCA”),
and the “Transferors” and the “Transferees” who have completed Joinder
Agreements to this Agreement as described below.

RECITALS

     A. The Articles of Accenture SCA impose certain restrictions on the
transfer of Class I Common Shares of Accenture SCA (“Class I Common Shares”)
held by Partners and former Partners of Accenture, including Class I Common
Shares that are deemed generally “unrestricted.”

     B. Accenture SCA is willing to agree to and approve certain transfers of
Class I Common Shares by the Transferors to the Transferees pursuant to and
subject to the terms of this Transfer Agreement.

     C. The provisions of this Agreement are to be applied separately to each
Transferor and each Transferee in respect of each respective Transfer described
in Schedule I to a Joinder Agreement executed by such respective Transferor and
Transferee.

     D. This Agreement is entered into in connection with the Accenture Family
and Charitable Transfer Program (“FCT Program”).

AGREEMENTS

     1. Transfer and Consent

          (a) Proposed Transfer. The Transferor proposes to transfer to the
Transferee a number of Class I Common Shares pursuant to the transfer described
in Schedule I attached to the Joinder Agreement executed and submitted by the
Transferor and the Transferee. Said transfer is referred to herein as the
“Transfer” and said shares to be transferred are referred to herein as the
“Transferred Shares.” The Transferred Shares are considered “unrestricted”
shares; i.e., transfer of said shares has become unrestricted pursuant to
paragraphs 2-8 of Article 8 of the Articles of Association of Accenture SCA (the
“SCA Articles”), but transfer of said shares nevertheless remains restricted
under paragraph 12 of Article 8 of the SCA Articles until July 24, 2005.

          (b) Eligible Transfer. In compliance with the eligibility requirements
under the FCT Program, the proposed Transfer shall be made primarily for the
Transferor’s estate and/or tax planning purposes or charitable giving purposes,
and the Transferor shall demonstrate such purpose to the satisfaction to
Accenture SCA (in the exercise of its discretion) by providing such
documentation and information as requested by Accenture SCA.

 



--------------------------------------------------------------------------------



 



     (c) Independent Determination. The Transferor and the Transferee
acknowledge and agree that: (i) they have, in their discretion and in reliance
upon such advice and counsel from third parties as they considered appropriate,
determined to effect the Transfer of the Transferred Shares in the manner
determined by them; (ii) Accenture SCA has not, and shall not be deemed to have,
recommended or endorsed or provided advice in respect of the Transfer of the
Transferred Shares; and (iii) neither Accenture SCA nor any of its directors,
officers, partners, employees, agents or representatives shall have any
liability whatsoever on account of or in respect of the Transfer of the
Transferred Shares.

     (d) Consent by Accenture SCA. Subject to the terms and conditions of this
Agreement, Accenture SCA, by its implementation of the proposed Transfer,
consents to the Transfer of the Transferred Shares by the Transferor to the
Transferee.

     (e) Stock Assignment. In order to facilitate the Transfer, the Transferor
is required to sign in blank and deliver to Accenture SCA a Stock Assignment in
respect of the Transferred Shares. Accenture SCA will complete the required
information in the Stock Assignment and return a copy of the completed Stock
Assignment to the Transferor.

2. Transfer Restrictions

     (a) Interim Restriction Date. No Transferred Shares or any direct or
indirect interest therein may be transferred, directly or indirectly, by the
Transferee prior to the date (the “Interim Restriction Date”) that is the
earlier of (1) November 1, 2005 or (2) such date as of which Accenture SCA
initiates new trading and transfer procedures to facilitate the transfer of
Class I Common Shares.

     (b) Subsequent Transfers. Accenture SCA shall have no obligation whatsoever
to consent to any subsequent transfer of the Transferred Shares proposed to be
made by the Transferee prior to the Interim Restriction Date.

     (c) Compliance with Policies. If and so long as the Transferor is an active
Partner of Accenture and if the Transferor is deemed to be a “beneficial owner”
of the Transferred Shares under the U.S. Securities Exchange Act of 1934, as
amended, and regulations thereunder (whether due to the Transferor’s economic or
voting interest in the Transferee or voting or dispositive power over the
Transferred Shares or otherwise), then, in accordance with Accenture policies
applicable to active Partners, any transfer or redemption of the Transferred
Shares may be restricted by Accenture SCA during Accenture “quiet periods” when
Partners may be deemed to possess material non-public information (e.g., prior
to release of quarterly earnings).

     (d) Required Consent of Supervisory Board. The Transferee acknowledges and
agrees that, in addition to and separate from, restrictions under the SCA
Articles relating to Class I Common Shares held by Partners and former Partners
of Accenture, the SCA Articles provide that no transfer (including without
limitation by way of sale, gift, pledge or other encumbrance) of Class I Common
Shares may at any time be made by any person without the prior consent of

2



--------------------------------------------------------------------------------



 



the Accenture SCA Supervisory Board, and that this restriction under the SCA
Articles will not terminate as of the Interim Restriction Date.

3. Representations and Warranties

     (a) Representations and Warranties by Transferor. The Transferor represents
and warrants to Accenture SCA as follows:

          (i) If the Transferor is an active Partner of Accenture, the Transfer
does not violate any applicable Accenture policy.

          (ii) The Transfer complies with the FCT Program eligibility
requirement described in Section 1(b) above.

          (iii) The information contained in Schedule I to the Joinder Agreement
and all additional information and material provided by the Transferor in
respect of the Transfer is complete and correct.

          (iv) The Transfer does not violate any other agreement to which the
Transferor is a party or by which the Transferor or the Transferred Shares are
bound.

     (b) Representations and Warranties by Transferee. The Transferee represents
and warrants to Accenture SCA as follows:

          (i) The information concerning the Transferred Shares and the
Transferee in Schedule I to the Joinder Agreement is correct.

          (ii) The individual executing the Joinder Agreement on behalf of the
Transferee is authorized to do so (and said individual, by signing the Joinder
Agreement, represents that he/she is so authorized); and this Agreement (with
the Joinder Agreement) constitutes the legal and binding obligation of the
Transferee.

          (iii) The Transferee acknowledges that the Transferred Shares are not
registered under any federal or state securities laws and cannot be
retransferred or resold unless such shares are registered or such retransfer or
resale is exempt from registration.

          (iv) The Transferee is acquiring the Transferred Shares for its own
account, for investment, and not for distribution, assignment or resale to
others, either directly or through the sale of interests in the Transferee.

4. Miscellaneous

     (a) Terminology. As used herein, “Accenture” shall mean, collectively,
Accenture Ltd, Accenture SCA and their subsidiaries from time to time.

3



--------------------------------------------------------------------------------



 



     (b) Redemption of Shares.

          (i) Pursuant to Article 7 of the SCA Articles, (1) Class I Common
Shares are redeemable for cash at the option of the holder, provided that, at
the option of Accenture SCA, any redemption price that becomes payable to a
holder of Class I Common Shares who becomes such a shareholder after May 31,
2001 (i.e., including the Transferee) (referred to in said Article 7 as a
“Subsequent Limited Shareholder”) may, at the option of Accenture SCA, be paid
in cash or in Class A Common Shares of Accenture Ltd, and (2) Accenture SCA has
the right, at its option, to redeem Class I Common Shares held by any Subsequent
Limited Shareholder if Accenture SCA receives a satisfactory opinion from an
internationally recognized counsel or professional tax advisor that such
redemption should be tax-free with respect to such Subsequent Limited
Shareholder. In consideration of Accenture SCA’s consent to the Transfer of the
Transferred Shares to Transferee and the other agreements contained herein, the
Transferee hereby waives any requirement for the delivery of such tax opinion
required by Article 7 of the SCA Articles and agrees that Accenture SCA may
redeem the Transferred Shares without the delivery of such tax opinion.

          (ii) Without limitation on or by the provisions of Section 4(b)(i)
above, the Transferee agrees that the redemption price payable in connection
with any redemption of such Transferee’s Transferred Shares pursuant to
Article 7 of the SCA Articles may, at the option of Accenture SCA, be paid in
cash or in Class A Common Shares of Accenture Ltd, as such redemption price is
calculated in accordance with the provisions of said Article 7.

          (iii) In the event Transferred Shares are redeemed, in accordance with
Article 7 of the SCA Articles, in exchange for Class A Common Shares of
Accenture Ltd, Accenture SCA and the Transferee agree that Accenture Ltd shall
succeed to the rights of Accenture SCA under this Agreement with respect to the
Class A Common Shares received in exchange for such Transferred Shares, and the
Transferee agrees that it shall be bound by the terms, conditions and
restrictions of this Agreement with respect to the Class A Common Shares, as if
such rights, terms, conditions and restrictions had been made specifically
applicable to Accenture Ltd, the Transferee and the Class A Common Shares, and
the Transferee agrees to execute such additional documents and take such further
action at the request of Accenture Ltd as may be reasonably necessary to confirm
or effectuate the provisions of this Section 4(b)(iii).

     (c) Non-Certificated Shares. In accordance with the SCA Articles, Accenture
SCA shall have no obligation to issue certificated shares in respect of the
Transfer of the Transferred Shares, and the Transferee shall have no right to
receive certificated shares. In the discretion of Accenture SCA, the Transferred
Shares may be issued in book-entry or other non-certificated form in accordance
with the policies of Accenture SCA.

     (d) Holding of Shares in Custody and/or in Nominee Name. At all times prior
to the Interim Restriction Date, the Transferred Shares shall, at the sole
discretion of Accenture SCA, be registered in the name of a nominee for the
Transferee and/or shall be held in the custody of a custodian, and the
Transferee appoints the General Counsel of Accenture SCA and/or his designee,
with full power of substitution and resubstitution, such Transferee’s true and
lawful attorney-in-fact to assign, endorse and register for transfer into such
nominee’s name or deliver

4



--------------------------------------------------------------------------------



 



to such custodian any such Transferred Shares which are not so registered or so
held, as the case may be, and to enter into any custody agreement with respect
to the Transferred Shares.

     (e) Indemnity. The Transferor and the Transferee jointly and severally
agree that they will indemnify and hold harmless Accenture and its directors,
officers, partners, employees, agents and representatives against (i) any
federal, state or local tax and/or tax-related liability imposed by any
jurisdiction (whether in respect of any income tax, transfer tax, stamp tax,
excise tax or other tax) arising out of or in connection with the Transfer of
the Transferred Shares or any transactions involving the Transferred Shares and
(ii) any judgments, fines, losses, claims, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and defense costs)
arising out of or in connection with (x) the Transfer of the Transferred Shares,
any transactions involving the Transferred Shares or any matters pertaining to
this Agreement in respect of such Transferor or Transferee, or (y) any action,
suit, proceeding or investigation, whether civil or criminal, administrative or
investigative, in respect of or arising out of such Transfer, transactions or
matters described in preceding clause (x).

     (f) Expenses. Each Transferor and Transferee shall be responsible for all
expenses of such Transferor or Transferee, respectively, incurred in connection
with the compliance by such Transferor or Transferee with its obligations under
this Agreement, including expenses incurred by Accenture SCA or its authorized
representative in enforcing the provisions of this Agreement relating to such
obligations.

     (g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Luxembourg.

     (h) Resolution of Disputes. Any and all disputes which cannot be settled
amicably, including any ancillary claims of any party, arising out of, relating
to or in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce,
except that the parties may select an arbitrator who is a national of the same
country as one of the parties. If the parties to the dispute fail to agree on
the selection of an arbitrator within thirty (30) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. Performance under this Agreement shall continue if
reasonably possible during any arbitration proceedings.

     (i) Execution in Counterparts. This Agreement may be executed in any number
of counterparts (including by Joinder Agreement), each of which shall be deemed
an original, but all of which such counterparts shall together constitute one
agreement.

     
 
ACCENTURE SCA
 
   
 
By:  
 
Name:   
 
Title:   

5